DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/226339 filed on April 9, 2021 in which Claims 1-18 and 20 are presented for examination.

Status of Claims
Claims 1-18 and 20 are pending, of which claims 1-8 and 11-17 are rejected under 103. Claims 9, 10, 18 and 20 are objected to.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement (IDS) submitted on June 14, 2021 was filed after the mailing date of the Application on April 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 9, 10, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Claim 9 is a system claim, which depends on a device claim.  Claim 10 depends on Claim 9.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 depends on Claim 19. Claim 19 is missing.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the connections" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first industrial controller" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the hop counter" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the no-operation" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the hop counter" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the hip counter" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the connections" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first industrial controller” in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the hop counter" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the no-operation" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the hop counter" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US Patent Application 2015/0323910) in view of Singh (US Patent Application 2015/0363252) and further in view of Nago (US Patent 2016/0044199).

Claim 1, McLaughlin teaches an industrial controller of a type providing control data on an industrial control network to one or more I/O circuits generating signals to control an 
(View McLaughlin ¶ 34, 36, 39; redundant process controller connected to industrial control network), the industrial controller operating in conjunction with a second industrial controller also communicating with the one or more I/O circuits to provide high-availability control of the industrial process (View McLaughlin ¶ 34, 36, 39; redundant process controller connected to industrial control network), operate in a synchronized state with the second industrial controller to execute a same control program to communicate same control data to the industrial control network using the open connections (View McLaughlin ¶ 34, 36, 39; redundant process controller).

McLaughlin does not explicitly teach the industrial controller comprising a processor executing a control program held in non-transitory media to: (a) open connections for a communication of data on the industrial control network, the connections subject to a timeout upon which they are closed when no data is communicated for a predetermined interval; operate in an unsynchronized state providing no-operation data to the industrial control network using the open connections, the no-operation data being different from the control data communicated by the second industrial controller yet preventing timeout of the open connections on which it is communicated.

However, Singh teaches the industrial controller comprising a processor executing a control program held in non-transitory media to: open connections for a communication of data on the industrial control network, the connections subject to a (View Singh ¶ 34; close connections after inactivity).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify McLaughlin with the industrial controller comprising a processor executing a control program held in non-transitory media to: open connections for a communication of data on the industrial control network, the connections subject to a timeout upon which they are closed when no data is communicated for a predetermined interval since it is known in the art that an open connection can be closed (View Singh ¶ 34).  Such modification would have allowed a connection to the industrial network to be closed when no activity is present.

McLaughlin and Singh do not explicitly teach operate in an unsynchronized state providing no-operation data to the industrial control network using the open connections, the no-operation data being different from the control data communicated by the second industrial controller yet preventing timeout of the open connections on which it is communicated. 

However, Nago teaches operate in an unsynchronized state providing no-operation data to the industrial control network using the open connections, the no-operation data being different from the control data communicated by the second industrial controller yet preventing timeout of the open connections on which it is communicated (View Nago ¶ 72, 73, 80, 112; no-operation timeout period). 
(View Nago ¶ 72, 73, 80, 112).  Such modification would have allowed no operation data to be transmitted to the industrial control network.

Claim 11 is the method corresponding to the device of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Nago further teaches the no-operation data is contained in a transmitted packet as a data portion of the packet (View Nago ¶ 73, 83; data include no-operation timeout). 
 
Claim 15 is the method corresponding to the device of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Nago further teaches the no-operation data does not have a unique output value when received by I/O modules (View Nago ¶ 73, 83; data include no-operation timeout). 
 

Claim(s) 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US Patent Application 2015/0323910) in view of Singh (US Patent Application 2015/0363252) and further in view of Nago (US Patent 2016/0044199) and further in view Viste (US Patent Application 2017/0097624).


Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach during the unsynchronized state the industrial controller operates to update at least one of firmware and programming of the industrial controller.

However, Viste teaches during the unsynchronized state the industrial controller operates to update at least one of firmware and programming of the industrial controller (View Viste ¶ 6, 14; update firmware). 
 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with during the unsynchronized state the industrial controller operates to update at least one of firmware and programming of the industrial controller since it is known in the art that firmware can be updated (View Viste ¶ 6, 14).  Such modification would have allowed the firmware to be updated for the industrial controller.



Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.   McLaughlin further teaches the first industrial controller further operates (a) to synchronize its state with the second industrial controller (View McLaughlin ¶ 34, 36, 39; redundant process controller). 

Claim 13 is the method corresponding to the device of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US Patent Application 2015/0323910) in view of Singh (US Patent Application 2015/0363252) and further in view of Nago (US Patent 2016/0044199) and further in view Guenther (US Patent Application 2012/0330452).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the industrial controller further operates in a failed state providing no data to the industrial control network using the open connections.

(View Guenther ¶ 8, 29; error in controller operation). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the industrial controller further operates in a failed state providing no data to the industrial control network using the open connections since it is known in the art that an error can be detected in an industrial controller (View Guenther ¶ 8, 29).  Such modification would have allowed the industrial controller to operate with a failure.

Claim 14 is the method corresponding to the device of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US Patent Application 2015/0323910) in view of Singh (US Patent Application 2015/0363252) and further in view of Nago (US Patent 2016/0044199) and further in view Lee (US Patent Application 2015/0186216).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the same control data from 

However, Lee teaches the same control data from the industrial controller and second industrial controller and the no-operation data for a given open connection share a same connection identifier attached to the data (View Lee ¶ 10; shared connection ID). 
 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the same control data from the industrial controller and second industrial controller and the no-operation data for a given open connection share a same connection identifier attached to the data since it is known in the art that a shared identifier can be generated (View Lee ¶ 10).  Such modification would have allowed the industrial controllers to share a connection ID.

Claim 16 is the method corresponding to the device of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.   Nago further teaches the no-operation data does not have a data sequence number corresponding to the control data provided by the second industrial controller (View Nago ¶ 73, 83; data include no-operation timeout). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US Patent Application 2015/0323910) in view of Singh (US Patent Application 2015/0363252) and further in view of Nago (US Patent 2016/0044199) and further in view Shirlen (US Patent Application 2014/0359374).

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 11.   Nago further teaches the no-operation data does not include a data sequence number (View Nago ¶ 73, 83; data include no-operation timeout).

The combination of teachings above do not explicitly teach the control data does include a data sequence number.

However, Shirlen teaches the control data does include a data sequence number (View Shirlen ¶ 29; control field includes sequence number). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the control data does include a data sequence number since it is known in the art that control data can include a sequence number (View Shirlen ¶ 29).  Such modification would have allowed the control data sent by the industrial controller to include a sequence number.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kalan (US Patent Application 2005/0060606) teaches two industrial controllers.
-Arimilli (US Patent Application 2009/0063891) teaches hop counting and no-operation data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114